Citation Nr: 0015233	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  96-21 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $6,812.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active service from October 1967 to December 
1970 and from July 1972 to June 1992.  This appeal arises 
from a September 1994 decision of the Committee on Waivers 
and Compromises of the Newark, New Jersey RO, which denied 
the veteran's request for waiver of recovery of an 
overpayment of VA compensation benefits in the amount of 
$6,812 on the basis that recovery of the debt would not be 
against equity and good conscience.  This case was before the 
Board in November 1998 when it was remanded for additional 
development.


REMAND

In the case at hand, the overpayment in the amount of $6,812 
was created as a result of the fact that the veteran 
concurrently received VA compensation benefits and military 
retirement pay at the maximum rate.  The veteran contends 
that he was not at fault in the creation of the overpayment 
because he informed the RO in his January 1993 claim for 
compensation benefits that he was in receipt of military 
retirement benefits in the monthly amount of $1,200.  He 
further contends that his claim for waiver of recovery of the 
debt should be granted in view of administrative error on the 
part of the VA in not considering his claim.

Sole administrative error connotes that the appellant neither 
had knowledge of nor should have been aware of the erroneous 
award.  Further, neither the appellant's actions nor his 
failure to act contributed to payment pursuant to the 
erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) (West 1991); 
38 C.F.R. § 3.500(b)(2) (1999).

In the November 1998 Remand, the Board noted that the RO had 
not yet addressed the issue of administrative error, nor did 
the May 1995 statement of the case (SOC) contain the laws and 
regulations concerning administrative error.  The Board 
directed the RO to formally adjudicate the issue of whether 
the overpayment in question was properly created, to include 
a determination as to whether the overpayment of benefits was 
the result of sole VA error.  The RO was directed to issue a 
supplemental statement of the case (SSOC) if the decision 
remained adverse to the veteran.

In response to the Board's Remand, a November 1998 
administrative decision found no administrative error under 
38 C.F.R. § 3.500(b).  There is no indication that a copy of 
this administrative decision was sent to the veteran.  The 
Board also notes that a SSOC was issued in December 1998; 
however, the SSOC only addresses the issue of entitlement to 
waiver of the overpayment under 38 C.F.R. § 1.965.  Neither 
the May 1995 SOC nor the December 1998 SSOC contains the 
applicable law and regulations for sole administrative 
error-particularly 38 C.F.R. § 3.500(b)(2)-and a discussion 
thereof.  According to 38 C.F.R. § 19.29, a SOC must be 
complete enough to allow the appellant to present written 
and/or oral arguments before the Board.  It must contain a 
summary of the applicable laws and regulations, with 
appropriate citations, a discussion of how such laws and 
regulations affect the determination, and the determination 
and reasons for the determination of the agency of original 
jurisdiction with respect to which disagreement has been 
expressed.  Because the SOC and SSOC issued to the veteran in 
the present appeal did not contain a discussion of the 
regulations pertaining to sole administrative error, remand 
is also required to ensure him full procedural due process of 
law.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in a November 1998 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.


Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should furnish the veteran and his 
accredited representative with a 
supplemental statement of the case (SSOC) 
concerning the validity of the debt in 
question, to specifically include 
consideration of whether the overpayment 
at issue was the result of sole 
administrative error.  The SSOC should 
contains a recitation of the applicable 
laws and regulations insofar as sole 
administrative error is concerned, 
particularly 38 C.F.R. § 3.500(b)(2).

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




